PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/334,009
Filing Date: 25 Oct 2016
Appellant(s): Carter, Samuel, Roy



__________________
Ashok K. Mannava
Reg. No. 45,301
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4 January 2021.




(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	(A) Appellant argues that Eustice in view of Bau does not disclose “based on a frequency of occurrence of the first term in a name probability source,” as recited in claim 1	

	Appellant summarizes Bau from pages 8 to 10, then argues that “these aspects of Bau do not teach or suggest the features of independent claim 1 recited above. The recited features of independent claim 1 describe calculating a first entity score that scores the first term to indicate a probability that the first term refers to an entity of interest based on a frequency of occurrence (e.g., the term “John” is present three times in a document) of the first term in a name probability source. Bau does not teach or suggest either 1) calculating a first entity score or 2) determining a frequency of occurrence of a term to indicate a probability that the term refers to an entity of interest at all. 
(i) Bau does teach “calculating a first entity score”
	
In response to Appellant’s argument, Examiner notes that the cited reference Bau shows scanning a set of resources for potential person names in the resource (see paragraph [0046]). Bau “[determines] what names appear in a set of resources returned in a search” and ”[calculates] the probability that a word is a person name” (see paragraph [0046]). After identifying a set of words in the resources, Bau determines “the probability that each respective word is a name in a person name [and determines] a probability … that the first and second words, together, are the name of a single person”. Thus, Bau does “calculate a first entity score” because Bau shows calculating a set of probabilities (“scores”) that a term and a set of terms in a resource refers to a person (“first entity”). 

	(ii) Bau does teach “determining a frequency of occurrence of a term to indicate a probability that the term refers to an entity of interest”

Examiner initially notes that paragraph [0012] of the current invention’s specification states that a “term (e..g, a term extracted from unstructured data) may be any word, phrase, number, group of numbers, hashtag, or identified that may be identified in a corpus of data.” 
In response to Appellant’s argument, Bau shows an algorithm that determines whether a set of words in a document refers to a single person (see paragraph [0050]). This determination may be calculated based on a combined probability of individual 

	(B) Appellant argues that Eustice in view of Bau does not disclose “applying a first weighting factor to data received from the name probability source,” and “applying a second weighting factor to the probability that the first term refers to an entity of interest” as recited in claim 1. 

	Appellant summarizes Eustice and Bau from pages 12-13, and argues on page 13 that “the “factors” (e.g., message volume) of Eustice or the “factors” of Bau do not teach or suggest “weighting” at all. Specifically, merely accounting for a “factor” is not the same as “weighting” one or more factors in calculating a result (e.g., an entity score). 

(i) Eustice in view of Bau does teach the weighting factors of claim 1

	In response to Appellant’s argument, Examiner notes that Eustice describes “a method of identifying an entity from an ambiguous reference in a message” (paragraph 
An analysis of text similarity shows whether the ambiguous entity is more likely to be associated with words and topics associated with a particular one of the candidate entities (see paragraph [0055]). Determining a score for this likelihood is determining a score, or weighting factor, to data received from an identity probability source, or “name probability source.” Thus, in calculating a text similarity score, the system of Eustice teaches “applying a first weighting factor to data received from the name probability source.”
	A social similarity is scored to determine the likelihood that a sender is referring to a candidate entity that is well known to her based on her interactions (see paragraph [0054]). Thus, it is a score that involves “applying a second weighting factor to the probability that the first term refers to an entity of interest.”
	Eustice determines scores for both factors and combined those scores with other elements to determine a final score (see paragraph [0057]). Thus, Eustice shows 
	In addition and in alternative, Eustice teaches that each of these scored factors may be “normalized by using weights for each of the factors” (see paragraph [0057]). The use of “weights” for “each factor” shows that weights apply to each of multiple factors in determining a final score.
The Examiner additionally notes that Bau, paragraph [0050], also shows that these limitations are obvious. Bau shows that scores for a first term from a name probability source may be combined with “additional criteria or scoring [that] can be employed to make the determination, such as consulting a pre-constructed list of known persons names” (see paragraph [0050]). By showing two scores combined to generate a final score, Bau also shows first and second “weighting factors” from the claimed probability sources. 

	(C) Appellant argues that Eustice in view of Bau does not disclose “obtaining the historical context from the corpus of unstructured data or outside the corpus of unstructured data,” “determining that the first term is an alternate term for the entity of interest based on the historical context information” and “adjusting the first entity score based on the determination that the first term is an alternate term” as recited in claim 4. 

	Appellant argues that “Eustice, in either the cited portions or in its entirety, does not appear to address “historical context information” at all. Appellant then cites Appellant’s specification, paragraph [0017], while provides an example of historical context information in element 134 of Figure 1 as “a set of information associated with a particular matter of the unstructured data of the corpus input and/or associated with known entities of the known entity database.” The remainder of the cited paragraph provides several additional examples of “historical context information.” 
Appellant concludes by stating that “the factors, scoring, and criteria of Eustice do not teach or suggest either the context information or the historical context information, such as associations related to terms, analysis of message traffic content, social graphs, as described above.” 

(i) Eustice in view of Bau does teach the subject matter of claim 4

In response to Appellant’s argument, Examiner notes that Eustice explicitly refers to determining a social similarity to identify an entity (see paragraph [0054]). The social similarity score is based on “patterns observed in interactions between people” (see paragraph [0054]). Examiner notes Eustice further describes how these factors “may also influence relationship strength beyond frequency of interaction,” including recency of interaction, direction of interaction, types of interaction, and speed of response (see paragraph [0037]). All of these factors are “historical context information.”
On page 16, Appellant cites paragraph [0017] of Appellant’s specification, which explicitly states that messages (e.g., emails, instant messages, text messages, etc.) of 
Examiner notes that Eustice teaches “determining that the first term is an alternate term for the interest of interest based on the historical context information,” because Eustice determines whether an ambiguous entity (“an alternate term for the entity interest”) refers to a candidate entity (“the entity of interest”). Examiner notes that an example referred to in Eustice is to ascertain the intended identity of “Mike S.” in an email, where the name “Mike S.” may refer to either “Mike Smith” or “Mike Sims” (see paragraph [0050]). One of the ways to determine this is “social similarity”, which relies on historical interactions (see paragraph [0054]).
Examiner notes that Eustice teaches “adjusting a first entity score based on the determination that the first term is an alternate term,” because Eustice shows that the “social similarity” score is combined with other scores to determine the identity of the ambiguous reference (see paragraph [0057]). By combining the “social similarity” score with other scores to generate a final score, the final score is “adjusted” by the “social similarity score.”
Thus, Eustice teaches the subject matter of claim 4 to the extent claimed. 

(D) Appellant argues that Eustice in view of Bau and further in view of Abir does not disclose the subject matter of claim 2. 

On page 18, Appellant argues “Abir does not make up for the deficiencies of Eustice and Bau. Claim 2 is not rendered obvious by Eustice, Bau, and Abir at least for the reasons discussed above with respect to independent claim 1.”
In response to this argument, Examiner notes that the arguments with respect to claim 1 are not persuasive for the reasons provided in the preceding sections. 

(3) Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
	
	/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152                                                                                                                                                                                             

Conferees:
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152  

/RYAN M STIGLIC/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.